 




Exhibit 10.1




PARTICIPATION AGREEMENT




This Participation Agreement (this “Agreement”) is made and entered into as of
September 20, 2017 by and between FS SPECIAL OPPORTUNITIES I, L.P., a Minnesota
limited partnership (“Principal”), and PRO-DEX, INC., a Colorado corporation
(“Participant”).




PRELIMINARY RECITALS




A.

Pursuant to the terms and provisions of that certain Promissory Note executed by
414 New York LLC, a New York limited liability company (“Borrower”), made
payable to the order of the Principal in the original principal amount of Two
Million Three Hundred Thousand and 00/100 Dollars ($2,300,000.00), and dated
September 20, 2017 (the “Note”), Principal has made or will make a bridge loan
(the “Loan”) to Borrower for the purpose of acquiring a leasehold interest in
real property currently operated as (and to continue to operate as) a boutique
hotel in New York, New York.




B.

The Loan is evidenced and secured by the Note, the Loan Agreement (as
hereinafter defined) and the Loan Documents (as hereinafter defined).




C.

 Principal desires to sell to Participant and Participant desires to purchase
from Principal, on the terms and conditions hereafter set forth, an undivided
interest, as herein described, in the Loan and the Loan Documents, the
Collateral (as hereinafter defined) and all rights, interests, and obligations
hereafter pertaining to such undivided interest and all proceeds hereafter
arising therefrom.




NOW, THEREFORE, in consideration of the recitals, the mutual covenants hereafter
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby mutually acknowledged, it is agreed by and
between the parties as follows:




ARTICLE 1.

INCORPORATION OF RECITALS AND DEFINITIONS




1.1

Incorporation of Recitals.  The preliminary recitals set forth above are hereby
incorporated herein and made a part hereof by this reference.




1.2

Definitions.  The following terms when used in this Agreement shall have the
following respective definitions ascribed thereto:




(a)

“Advance” means the principal of the Loan disbursed from time to time.




(b)

“Advisor” means any accountant, attorney, appraiser, evaluator, surveyor,
engineer, architect, or other expert hired by Principal in connection with the
administration of the Loan.




(c)

“Amount of Participation” shall be deemed to mean the portion of the outstanding
principal balance of the Note purchased by Participant from Principal, which
portion Principal and Participant acknowledge is the pro rata portion of the
outstanding Advance(s) under the Loan and the Note obtained by multiplying the
aggregate amount of Advance(s) outstanding under the Note from time to time by
the Participating Interest.




(d)

“Collateral” shall be deemed to mean any property, real or personal, tangible or





--------------------------------------------------------------------------------

 




intangible, in which Principal holds a mortgage, lien, security interest,
assignment or other lien as collateral security for the Loan, and all security
deposits, security titles, liens, claims, endorsements and guarantees of
whatever nature now or hereafter securing the Loan.




(e)

“Collections” shall be deemed to mean all monies or other property hereafter
received by Principal on account of the Loan including, without limitation,
principal, interest, prepayment premiums and late charges and all other sums
realized from (i) any Collateral, (ii) any Obligor, and (iii) the exercise or
foreclosure by Principal of any liens, security interests, claims or rights of
setoff with respect to any deposit balance or other property of any Obligor.




(f)

“Event of Default” shall be deemed to mean an Event of Default, or any default
and the expiration of any cure period applicable thereto, under, pursuant to, or
as defined in any of the Loan Documents.




(g)

“Extraordinary Expenses” shall be deemed to mean all costs, expenses (including,
without limitation, court costs, attorneys’ fees and legal expenses, including
costs, fees and expenses of appeal), taxes, assessments, insurance premiums, any
charges required by the Loan Documents to be paid, or expenses which, in the
good faith opinion of Principal, are necessary or desirable to protect or
preserve any Collateral, and any and all other out-of-pocket expenses which are
incurred by Principal, including the fees and costs of any Advisors hired by
Principal (and not promptly paid or reimbursed by Borrower) at any time or from
time to time hereafter, in connection with (i) the collection or enforcement of
the Loan, (ii) the preservation of the Collateral, (iii) the collection or
enforcement of Borrower’s liabilities to Principal or the liabilities of any
Obligor, (iv) the sale, disposition or other realization upon or the recovery of
possession of the Collateral, (v) any workout or other restructure, (vi) the
filing and prosecution of a complaint with respect to any of the above matters
or the defense of any claim, or (vii) the defense of any claim, actual or
threatened, by Obligor, a receiver or trustee in bankruptcy for, or other
representative of any Obligor or third party, for, on account of, or with
respect to the Loan or the Loan Documents and shall include the amount of any
recovery from Principal in such litigation or proceeding, whether by settlement
or pursuant to a judgment that is not attributed to the gross negligence or
willful misconduct of Principal.




(h)

“Loan Agreement” means that certain Loan Agreement dated September 20, 2017 by
and between Borrower and Principal, as amended, restated or replaced from time
to time.




(i)

“Loan Documents” shall be deemed to mean those certain Loan Documents described
in Exhibit A attached thereto and made a part hereof, together with all
amendments and modifications thereof, if any, from time to time in existence.




(j)

“Obligor” shall be deemed to mean any person or entity who is or may in the
future become obligated to Principal with respect to the Loan including, without
limitation, Borrower and any guarantor of the Loan.




(k)

“Other Participants” means any entity other than the Participant that holds a
Participating Interest.




(l)

“Outstanding Principal Balance” shall be deemed to mean, at any time, the
outstanding principal balance of the Note remaining unpaid at that time.




(m)

“Participant and Participant(s)” means as the context requires Participant and
any Other Participant(s).





2




--------------------------------------------------------------------------------

 







(n)

“Participation Amount” means an amount of up to $1,150,000.00.




(o)

“Participation Certificate” shall mean a certificate in form and substance
similar to Exhibit B attached hereto and made a part hereof, which certificate
Principal shall deliver to Participant upon purchase of Participant’s
Participating Interest in the Loan, and for which Participant will, upon request
by Principal, acknowledge receipt and upon which Participant will endorse on the
reverse side thereof all payments of principal and interest received by
Participant with respect to said Participation Certificate.  




(p)

“Participating Interest” shall mean the individual interest of each of the
Participant(s) in the Loan.




(q)

“Participation Percentage” means the Participation Amount divided by the total
amount of the Loan times 100 (expressed as a percentage).




(r)

“Retained Amount of the Loan” shall be deemed to mean the portion of the
Outstanding Principal Balance of the Note not purchased by Participant and Other
Participants from Principal, minus the aggregate of amounts of repayment of
principal of the Note received by Principal from Borrower or any other source
and not paid by Principal to Participant and Other Participants on account of
its Participating Interest.




(s)

“Retained Interest” shall be deemed to mean an undivided interest in the Loan,
in the Loan Documents, in the Collateral and in all rights, interest and
obligations pertaining to such undivided interest and all proceeds arising
therefrom, from and after the date hereof, expressed as a percentage and
calculated at any time by subtracting the Participating Interest.




(t)

“Simple Majority Interest” means Participant(s) and Principal who in the
aggregate hold at least fifty-one percent (51%) of the total Loan including any
Retained Interest of Principal.




(u)

“Super Majority Interest” mean those Participant(s) and Principal who in the
aggregate hold at least sixty-six percent (66%) of the total Loan, including any
Retained Interest of Principal.




ARTICLE 2.

SALE AND PURCHASE OF PARTICIPATING INTEREST




2.1

Sale and Purchase. Principal hereby sells and assigns to Participant, and
Participant hereby purchases and accepts from Principal, upon and subject to the
terms and conditions hereafter set forth, an amount of the Loan equal to
Participant’s Participation Percentage.  The relationship between Principal and
Participant is and shall be that of a seller and purchaser of a property
interest (i.e., an outright absolute partial assignment of an undivided interest
in and to the Loan, in the Collateral and in the Collections) and not a
creditor-debtor relationship.  The respective interests of Principal and
Participant in and to the Loan, in the Collateral and in the Collections shall
be pari passu and no party shall have any priority over the other.








3




--------------------------------------------------------------------------------

 




Notwithstanding anything to the contrary contained herein, Participant shall
have no right, title or interest, of any kind or nature whatsoever, in any
monies or amounts collected, received or accrued prior to the date hereof on
account of or in connection with the Loan or the Loan Documents.




2.2

Rights in Name of Principal.  The Loan, the Loan Documents, the Collateral and
all rights, interests, remedies, obligations and proceeds thereof shall, except
as specifically provided herein, at all times be held and exercised by, and in
the sole name of Principal for its own account and for the account of the
Participant with respect to the Retained Interest and the Participating
Interest, respectively, which interests shall be ratably concurrent and
coordinate, neither having any priority over the other.  Notwithstanding
anything to the contrary contained herein, it is expressly understood and agreed
that, with respect to the administration, servicing, and all other aspects of
the Loan and the exercise of any rights or remedies under or pursuant to the
Loan and the Loan Documents, Principal shall occupy the status of, act as and be
considered an agent of Participant, it being the intent of the parties hereto
that this Agreement shall not constitute nor be construed to create a
partnership or joint venture of any kind between Principal and Participant.
 Except as expressly set forth herein, Principal shall not have a fiduciary
relationship of any kind with Participant, and nothing contained in this
Agreement, whether expressed or implied, is intended or shall be deemed to
impose upon Principal any other obligations with respect to the transactions
contemplated hereby.




2.3

No Recourse.  The sale of the Participating Interest by Principal to Participant
pursuant to this Agreement shall be, except for any recourse of Participant
against Principal arising out of a breach or default hereunder by Principal,
without recourse against Principal.




ARTICLE 3.

PAYMENT FOR PARTICIPATING INTEREST




In conjunction with the execution and delivery of this Agreement, Participant
shall purchase $1,150,000 of the outstanding Loan to reflect its Participating
Interest in the Outstanding Principal Balance as of the date of this Agreement.
 Participant shall purchase the Participating Interest from Principal by paying
Principal such amount by wire transfer or in immediately available funds,
contemporaneously with the execution and delivery of this Agreement.  Subsequent
to such payment by Participant, Principal shall cause to be delivered to
Participant the Participation Certificate in the form of Exhibit B attached
hereto and made a part hereof (with appropriate insertions) evidencing
Participant’s share in the Loan.




ARTICLE 4.

REPRESENTATION AND WARRANTIES OF PRINCIPAL




Principal hereby represents and warrants to Participant, as of the date hereof,
that:




4.1

Ownership of the Loan.  Principal is, or upon execution of the Loan Documents
will be, the owner of the Loan and the Loan Documents, and has the right to
offer and sell to Participant the Participating Interest.  Exhibit A attached
hereto identifies all Loan Documents and, through and including the date hereof,
the Loan Documents, if signed, have not been amended or modified in any respect.




4.2

Authorization.  Principal has received all authorizations as are necessary to
authorize Principal’s execution of this Agreement and the consummation of the
transactions contemplated hereby.








4




--------------------------------------------------------------------------------

 




4.3

Balances.  (a) As of the date hereof, the Outstanding Principal Balance equals
$2,300,000.00; and (b) no Interest has been paid on account of the Loan.




4.4

Events of Default.  There is not now any monetary default in existence under any
of the Loan Documents, and, to the best of Principal’s actual (not imputed)
knowledge, there is not now any non-monetary default in existence under any of
the Loan Documents, Principal has not, as of the date hereof, received any
notice from any party to any of the Loan Documents that said party repudiates
any of its obligations thereunder.




4.5

No Warranty of Payments. Etc.  Principal makes no representation or warranty of
any kind or nature, express or implied, except as specifically set forth herein,
and, notwithstanding anything to the contrary contained herein, makes no
representation or warranty, expressed or implied, as to (i) the due execution,
construction, validity, or legal enforceability of any of the Loan Documents,
(ii) the solvency or financial capacity of the Borrower or, if applicable, (any
“Guarantor”) which has executed and delivered to Principal the guaranty of the
obligations of the Borrower in connection with the Loan (the “Guaranty”) which
is a Loan Document, (iii) the collectability of the Loan or any part thereof,
(iv) the performance by any party of any covenants or other provisions of any of
the Loan Documents, or (v) the past, present or future value of the Collateral
or any part thereof.




ARTICLE 5.

REPRESENTATIONS OF PARTICIPANT




Participant hereby represents and warrants to Principal, as of the date hereof,
that:




5.1

Independent Investigation of Loan Feasibility.  Participant has made such
independent factual and legal examinations and inquiries, in addition to any
examinations and inquiries made by Principal, as Participant deems necessary or
desirable with respect to the Loan, the Loan Documents, the Collateral, the
Borrower and any Guarantor, and the past performances of Borrower generally and
with respect to the Loan and, based on such independent factual and legal
examinations and inquiries, Participant has executed this Agreement and has
thereby approved, and hereby reapproves, the status of the Loan and its terms
(and the extent to which such terms may have been modified or amended hereby for
the purposes set forth herein), the form and content of the Loan Documents, the
nature and value of the Collateral and the financial condition and
creditworthiness of the Borrower and any Guarantor.  Participant has received
and made a complete examination of copies of all Loan Documents it requires to
be examined.  Participant acknowledges that Participant has been provided with
or granted access to all financial and other information that Participant has
requested or believes to be necessary to enable Participant to make an
independent and informed judgment with respect to the Borrower and any Obligor
and their credit and the desirability of purchasing an undivided interest in the
Loan.  Participant is participating with Principal based upon Participant’s own
independent examination and evaluation of the Loan transaction and the
information furnished with respect to Borrower and without any representations
or warranties from Principal as to the Borrower’s financial suitability, the
appropriateness of the investment and the value and security of the Collateral.
 Without limiting the generality of the foregoing, Participant acknowledges that
Principal has made no guaranty of repayment, it being understood Participant
shall look only to Borrower, any Obligor and to the Collateral for repayment of
the Loan.




5.2

Authorization.  Participant has received all authorizations as are necessary to
authorize Participant’s execution of this Agreement and the consummation of the
transactions contemplated hereby.








5




--------------------------------------------------------------------------------

 




5.3

Own Account.  Participant is acquiring the Participating Interest for its own
account with the present intention to hold the same and not to resell other than
to other owners of Participating Interest in the Loan.




ARTICLE 6

ADMINISTRATION




6.1

Administration.  Principal shall administer the Loan for the benefit of the
Principal and the Participant(s) in accordance with the customary policies and
procedures under which it administers loans for its own account and shall,
subject to Article 8, exercise for the benefit of Principal and Participant(s)
all rights and interests (including Participant(s)’ rights and interests) with
respect to the Loan, the Loan Documents and other Collateral.  As to parties
other than Participant(s), Principal is authorized to deal with such parties as
though it were the absolute owner of the Loan, the Loan Documents and the
Collateral, subject to the rights of Participant hereunder.  Any person, firm or
corporation may deal with Principal concerning the Loan in the same manner as if
the Participating Interest was not outstanding and Principal were the sole owner
of the Loan, subject to the rights of Participant hereunder.  Principal may
perform any of its obligations hereunder by or through its agents, employees or
attorneys.  The Loan Documents shall be held in trust by the Principal for the
benefit of Participant to the extent of its Participating Interest.




6.2

Collections and Servicing of Loan.  Principal shall collect from Borrower or any
other Obligor any and all Collections, all in accordance with Principal’s usual
practices and procedures.  Principal shall hold all Collections received by
Principal for the pro rata benefit of Participant(s) and Principal,
Participants’ portion of any Collections shall be that amount equal to its
Participating Interest thereof.  Participant’s fractional interest in all such
sums, as determined by Participant’s Participating Interest, shall be paid
within three (3) business days following receipt thereof, by wire transfer or
immediately available funds, to the Participant.  Principal shall not be
required to remit to Participant any amount not actually collected by Principal,
whether or not the Loan is then in default.  Until remitted to Participant,
Principal will hold Participant’s share of all Collections as agent for
Participant.  Principal shall exercise due diligence in order to recover from
the Borrower, but shall not be obligated to recover, all expenses properly
incurred by Principal which, according to the terms of the Loan Documents or
according to law, are reimbursable by Borrower and, upon collection thereof,
Principal shall remit to Participant Participant’s share thereof by wire
transfer or immediately available funds, but only to the extent that Participant
has actually contributed to the payment of such expenses.




6.3

Books and Records; Inspection of Records by Participant.  Principal shall
maintain with respect to the Loan its customary records and all records required
by governmental authorities, agencies and instrumentalities having or exercising
jurisdiction over Principal, for inspection by Participant at the address set
forth in Section 10.9 hereof, at all reasonable times during the normal business
hours of Principal.  Principal shall provide to Participant (a) all required
financial reports and tax returns under the Loan Documents at no expense to the
Participant, within a reasonable time after receipt thereof by Principal, and
(b) copies of other documents received by Principal in connection with the Loan
upon request and at Participant’s sole expense (unless such copies are delivered
electronically, then such copies will be delivered by Principal at no expense to
Participant).  It is agreed and understood that Principal’s delivery of such
documents to Participant shall not be deemed a representation or warranty as to
their accuracy or adequacy, but shall be solely for Participant’s convenience.
 Participant shall have the right, at Participant’s sole expense and at any time
during the normal business hours of Principal upon reasonable notice, to require
an accounting for all monies or other property received by Principal in
connection with the Loan.  Principal shall not be required to segregate from its
own funds Participant’s share of Collections actually received, but shall
maintain separate, internal records with respect to Participant’s share of the
Loan.





6




--------------------------------------------------------------------------------

 




6.4

Expenses.  All normal costs and expenses associated with Principal’s overhead in
collecting the Loan shall be paid for by Principal.  Upon demand by Principal,
however, Participant shall pay to Principal in proportion to Participant’s
Participating Interest of the Loan its portion of all Extraordinary Expenses
incurred by Principal (and supported by invoices or other documentation) in
connection with the Loan and not promptly paid or reimbursed by Borrower and
Principal has the right to offset from Collections otherwise payable to
Participant, the Participant’s share of Extraordinary Expenses.




6.5

Litigation Regarding the Loan.  If Principal is of the opinion that the services
of an attorney should be retained for the protection of the interests of
Principal and Participant(s), Principal shall select and retain an attorney to
represent Principal and Participant(s).  Participant(s) shall pay on demand its
portion of the fees and expenses of such attorney in proportion to its
Participating Interest in the Loan.




6.6

Intentionally Omitted.




6.7

Warrant.  Participant shall be entitled to have the number of warrants issued
pursuant to the Loan Documents multiplied by the Participation Percentage,
issued in its name (or its designee’s name) as and when issued.




6.8

Disbursements. Participant and Principal hereby agree that Principal shall make
Advances of proceeds of the Loan in accordance with the terms and conditions of
the Loan Documents. Each Advance shall be disbursed ratably for the account of
all Participants in their respective Participation Percentage.




Upon notice from Principal of any Advance of Loan proceeds to the Borrower,
Participant shall immediately on the date of such Advance, advance to Principal
(in immediately available funds) Participant’s share of said Advance calculated
by multiplying the Advance by Participant’s Participating Interest. Principal
shall thereupon, as Participant’s agent, Advance such sum to Borrower and issue
to Participant a Participation Certificate or endorsement confirming the
aggregate amounts owed to Principal by Borrower under the Loan and Participant’s
Participation Percentage of such amounts.




In the event Principal elects, in its sole discretion, to make additional
Advances or incur expenses for taxes, insurance premiums, and other items deemed
necessary or advisable by the Principal to collect, enforce or protect the Loan
and any property securing the Loan, including, but not limited to, attorney’s
fees, court costs and disbursements, Participant shall immediately reimburse
Principal for its Participation Percentage of amounts advanced or expended by
Principal. Principal shall remit to Participant its Participation Percentage of
such amounts recovered by Principal from Borrower, if any.




6.9

Powers Granted to Principal.  Principal is authorized, in its sole discretion,
to act on behalf of the Participant, subject to the limitations herein contained
(including without limitation the limitations of Section 6.10 below): (i) to
negotiate, control, manage and service the Loan, (ii) to enforce or to refrain
from enforcing the Note and the other Loan Documents, (iii) to give consents,
approvals or waivers in connection with the Note and the other Loan Documents,
(iv) to agree to any amendments or modifications of the Note and the other Loan
Documents, (v) to acquire additional security for the Loan, (vi) to take or
refrain from taking any action and to make any determination provided for herein
or in the Note or the other Loan Documents, and (vii) to exercise all such
powers as are incidental thereto.  Principal shall use care as described in
Section 7.3 in the exercise of such rights and in all other actions taken or not
taken in connection with the administration of the Loan.





7




--------------------------------------------------------------------------------

 




6.10

Limitations on the Principal’s Actions.  The Principal shall not, without the
prior consent, approval or concurrent action of the Participant:  (i) consent to
or accept any cancellation or termination of the Note or any other Loan
Document, (ii) extend the maturity date of the Loan beyond its original maturity
date or extend the date of any interest or principal payment thereunder, (iii)
increase the principal amount of the Note, (iv) reduce the interest rate of the
Note or otherwise reduce the amount of any payment of principal of or interest
on the Note, or (v) release, either partially or fully, any material part of the
Collateral given as security for the Loan.




6.11

Allocation of Expenses and Losses.  Principal and Participant shall share in
accordance with the Retained Interest and the Participating Interest,
respectively, all Extraordinary Expenses.  Participant shall remit to Principal,
by wire transfer or in immediately available funds, a share of such expenses, in
an amount equal to the then Participating Interest multiplied by the total of
such expenditures, immediately after written request therefor is made by
Principal.  Principal and Participant shall also share, in accordance with the
Retained Interest and the Participating Interest, respectively, in any and all
losses or liabilities experienced with respect to the Loan, the Loan Documents
or the Collateral.  Consistent with and not in contradiction of the terms of the
preceding sentence, Participant shall hold Principal harmless from and against
any loss or liability incurred by Principal arising out of or in any way
connected with the Loan, the Loan Documents or the Collateral unless the same
shall occur through Principal’s gross negligence or willful misconduct.
 Principal shall hold Participant harmless from and against any loss or
liability incurred by Participant arising out of or in any way connected with
the Loan, the Loan Documents or the Collateral unless the same shall occur
through Participant’s gross negligence or willful misconduct.




6.12

Right of Offset.  Either Principal or Participant may, at its option, offset any
amount due from the other party under this Agreement against any remittance
which shall be due or shall thereafter become due to such other party pursuant
to the terms of this Agreement.




ARTICLE 7.

PRINCIPAL’S DUTY OF CARE AND RESPONSIBILITY TO PARTICIPANT




7.1

Risk of Nonpayment.  Participant accepts the full risk of nonpayment by Borrower
and any other Obligor of the Loan and of Participant’s interest in the Loan and
agrees that Principal shall not be responsible for nor shall Principal warrant
or represent the payment, performance or observance by Borrower or any other
Obligor of any of the terms, covenants or conditions of the Loan Documents.




7.2

No Warranties.  Participant(s) specifically acknowledges that Principal has made
no warranty or representation, express or implied, to Participant with respect
to the solvency, condition (financial or other) or future condition (financial
or other) of Borrower or any Obligor.




7.3

Duty of Care.  In its capacity under this Agreement, Principal shall only be
accountable for reasonable diligence of its functions in the management and
administration of the Loan as required hereunder and shall not be liable for any
negligence or default save the direct acts or omissions of itself and its
employees and then only arising out of gross negligence or willful misconduct.
 In the exercise of any of its duties or powers or in its administration of the
Loan, the Principal may act on the advice of or information obtained from any
accountant, attorney, appraiser, evaluator, surveyor, engineer or architect or
other expert and shall not be responsible for any loss occasioned by acting
thereon and shall be entitled to take legal or other advice and employ such
assistance as may be necessary to the proper discharge of its duties and to pay
proper and reasonable compensation for all such legal and other advice or
assistance which compensation shall be an “Extraordinary Expense” and shall be
paid on demand by the Participant(s) in proportion to its Participating
Interest.  Principal shall not be responsible for any negligence or misconduct
on the part of any accountant, attorney, appraiser, evaluator, surveyor,
engineer,





8




--------------------------------------------------------------------------------

 




architect or other expert or be bound to supervise the proceedings of any such
appointee provided that Principal shall use reasonable care in the selection of
such person or firm.  Notwithstanding anything to the contrary contained in this
Agreement or in any law applicable generally to transactions of the type
evidenced by this Agreement, Principal may act upon any written or oral notice,
or any consent, certificate, cable, telex or any instrument or writing believed
by Principal to be genuine.  Principal shall not be liable to Participant(s)
under any circumstances directly or indirectly, for any action taken or omitted
to be taken, by it in good faith, nor shall the Principal be liable or
responsible for the consequences of any oversight or errors of business judgment
made in good faith and in accordance with prudent lending practices.




ARTICLE 8.

DEFAULT AND ENFORCEMENT OF REMEDIES




8.1

Advances.  Although nothing herein shall be construed as requiring Principal to
advance its own funds other than as may be required if it is a Participant in
the Credit, if Principal advances its own funds on behalf of Obligor and if,
within ten (10) days thereafter, Obligor has not repaid such advance, Principal
may declare such failure to constitute an Event of Default and may take action
to collect and enforce payment and performance regardless of whether any
Participant has consented to the same.




8.2

Knowledge.  Principal may assume that no default or Event of Default has
occurred and is continuing unless Principal has actual knowledge of a default or
Event of Default.




8.3

Notice.  Principal shall, as soon as possible, give Participant notice of the
occurrence of any Event of Default. Principal shall not be required to notify
Participant prior to delivery of any such notice to Obligor, provided that
Principal shall deliver to Participant a copy of such notice. In the event of an
occurrence of an Event of Default requiring a vote, Principal shall develop a
plan to address such Event of Default within a reasonable time (5 to 7 business
days) following its receipt of certain knowledge that such Event of Default has
occurred and such plan shall be put to a vote in accordance with Section 8.8.




8.4

Super Majority Consent.  Principal agrees that it shall obtain the consent of a
Super Majority Interest in accordance with the provisions of Article 8 prior to:
(i) effecting a restructuring of the Loan or Loan Documents including extension
or acceleration of the maturity of any indebtedness, or any change in interest
rate (except for default rate provisions, if any); (ii) commencement of
foreclosure; (iii) exercise of any power of sale; (iv) acceptance of a deed in
lieu of foreclosure; and (v) liquidation or disposing of Collateral.




8.5

Majority Consent.  Principal agrees that it shall obtain the consent of a Simple
Majority Interest in accordance with the provisions of Article 8 prior to any
modification, waiver, forbearance, or indulgence under the Loan Documents that
does not require the consent of a Super Majority Interest as expressly
established in Section 8.4 above.




8.6

Status.  In the event that enforcement actions are instituted, Principal shall
keep Participant informed to the extent of Principal’s knowledge as to the
progress of the proceedings.




8.7

Employment of Advisors.  If Principal is of the opinion that the services of an
Advisor should be retained for the protection of the interests of the Principal
and Participants, Principal shall select and retain, in its sole discretion,
such Advisor to represent the Principal and Participants. Principal may act on
the advice of, or on the basis of information obtained from, any Advisor;
provided that Principal:








9




--------------------------------------------------------------------------------

 




(a)

Shall have used reasonable care in the selection of such person;




(b)

Shall not be responsible for any negligence or willful misconduct on the part of
any such Advisor;




(c)

Shall not be responsible for any loss occasioned by acting on such advice or
assistance;




(d)

Shall be entitled to pay reasonable compensation for such advice or assistance,
and




(e)

Such compensation shall constitute an Extraordinary Expense and, upon demand of
Principal, shall be paid by the Participant(s) to the extent of its
Participation Percentage.




8.8

Voting Procedures. If an action required by Principal under the Loan Documents
or this Agreement requires a vote or consent by Participant, as established
pursuant to Sections 8.4 and 8.5 above, Principal shall conduct such as follows:




(a)

Principal shall develop a recommendation to address the action requiring consent
(each such recommendation, a “proposed action”) within a reasonable time (5 to 7
business days) following its receipt of certain knowledge that action is
required (the “plan date”);




(b)

Principal shall make a diligent telephonic effort to obtain approval for the
proposed action from a Super Majority Interest;




(c)

If a Participant does not vote or otherwise communicate its opposition to the
action, such Participant shall be deemed to have consented.




(d)

If such Super Majority Interest is required and cannot be obtained within a
reasonable time (3 to 5 business days) following the plan date, Principal may
rely on a Simple Majority Interest if such has been obtained provided there are
two or more affirmative votes in such Simple Majority Interest.




8.9

Collection and Related Expenses.  All expenses of collection, including without
limitation, attorneys’ fees, publication or foreclosure expenses and transfer
fees or taxes, incurred by Principal in connection with a Workout or Collection
Procedures are Extraordinary Expenses, and Participant shall pay its portion
thereof in proportion to its Participating Interest in the Loan immediately upon
demand by Principal.




ARTICLE 9.

LIMITATION OF LIABILITY




Neither Principal nor any of its directors, officers, agents or employees shall
be liable to Participant for any action taken or omitted to be taken by
Principal or by any of them under or in connection with this Agreement, and
neither Principal nor such directors, officers, agents, or employees shall be
responsible to Participant for the consequences of any oversight or error of
judgment nor be answerable to Participant for any loss whatsoever unless the
same shall occur through their own gross negligence or willful misconduct except
that Principal may be liable to Participant for Principal’s breach of this
Agreement.








10




--------------------------------------------------------------------------------

 




Neither Participant, nor any of its directors, officers, agents or employees
shall be liable to Principal for any action taken or omitted to be taken by
Participant or by any of them under or in connection with this Agreement, and
neither Participant nor such directors, officers, agents, or employees shall be
responsible to Principal for the consequences of any oversight or error of
judgment nor be answerable to Principal for any loss whatsoever unless the same
shall occur through their own gross negligence or willful misconduct except that
Participant may be liable to Principal for Participant’s breach of this
Agreement.




ARTICLE 10.

MISCELLANEOUS




10.1

Transfer of Responsibilities.  In the event that:




(a)

Principal shall breach the terms of this Agreement and Principal shall have
failed to cure such default within thirty (30) days after giving written notice
thereof to the Principal (or, if the default is of a nature that it cannot
reasonably be cured within such thirty (30) day period, such additional period
of time not to exceed sixty (60) additional days as may be reasonably required
so long as Principal immediately commences its cure and thereafter diligently
prosecutes such cure to completion); or




(b)

Principal shall make an assignment for the benefit of its creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
file a petition in voluntary bankruptcy or for an arrangement or reorganization
pursuant to Federal Bankruptcy Code or any similar law, state or federal, now or
hereafter existing (“Bankruptcy Proceeding”), or shall become “insolvent” as
that term is defined in the Code, or shall file an answer admitting insolvency
or inability to payor shall fail to pay its debts as they become due, or shall
fail to obtain a vacation or stay of any involuntary Bankruptcy Proceeding
within one hundred twenty (120) days after the institution of the same, or shall
be adjudicated a bankrupt or declared insolvent in any Bankruptcy Proceeding, or
shall have a custodian, trustee or receiver appointed for or have any court take
jurisdiction of its property, or any part thereof, in any voluntary proceeding
for the purpose of reorganization, arrangement, dissolution or liquidation, and
such custodian, trustee or receiver shall not be discharged or such jurisdiction
not be relinquished, vacated or stayed within one hundred twenty (120) days; or




(c)

Principal shall be dissolved, liquidated or wound up; then, in such event upon
the written demand of the Participant, Principal shall tum over to and shall
assign, endorse and transfer the Loan Documents and other Collateral to the
Participant, without recourse, and Principal shall be relieved of its
obligations hereunder, and with respect to Principal’s Retained Interest,
Principal shall become solely a Participant with no right or obligation to
administer the Loan.  Principal may on thirty (30) days advance written notice
to Participant resign its obligations under this Agreement.




10.2

Other Security.  Participant hereby acknowledges that Principal hereafter may
acquire one or more promissory notes of Borrower or entities under common
control with or related to Borrower, other than any Note included in the Loan
Documents, evidencing loans to Borrower or such other entities, as to which
Participant and Principal have not entered into a Participation Agreement.  So
far as Participant’s participation in the Loan is concerned, the security for
the Participating Interest shall include only that security specifically listed
or described in or represented by the Loan Documents, together with any
substitutions therefor, and any additional security specifically pledged to
Principal to secure only the Loan.  Participant shall have no interest in any
collateral, property or guaranty or the proceeds thereof taken as security for
any other loans made by Principal or in any other property or guaranty, or the





11




--------------------------------------------------------------------------------

 




proceeds thereof, now or hereafter in Principal’s possession or control which
may be or becomes security for the Loan by reason of the general description
contained in such guaranty or in any general loan and collateral agreement or
note held by Principal.




10.3

Unrelated Credit. Participant acknowledges that Principal may have other
existing loans and in the future may make additional loans (collectively
hereinafter the “Unrelated Credit”) to the Obligor which may not be participated
in by Participant. Provided the Loan is not in default, Participant further
recognizes that Principal shall have no obligation to attempt to collect
payments under the Loan in preference and priority over the Unrelated Credit.
However, in the event the Loan is in default, the proceeds from any shared
collateral shall be applied based upon the earlier of the perfection of the
source of the proceeds.  If the Unrelated Credit was perfected in the source of
the proceeds prior to the Loan, the proceeds shall first be applied to the
Unrelated Credit and if the Loan was perfected in the source of the proceeds
prior to the Unrelated Credit, the proceeds shall first be applied to the Loan.
 The Principal may not without the consent of the Participant subordinate the
lien serving the Loan in the Collateral to benefit the Unrelated Credit.
Participant shall not solicit or enter into any arrangements for credit with the
Borrower without first obtaining the prior written consent of the Principal.  As
of the date of this Agreement there is no outstanding Unrelated Credit.




10.4

Principal Pledge.  Principal reserves the right to assign, pledge or transfer
its rights and interest in the Loan and this Agreement to a third party as
security for any loan obtained by Principal the proceeds of which are to be
disbursed by Principal to Borrower under the Loan Documents and in furtherance
thereof may collaterally assign and pledge the Note and Loan Documents under a
“Collateral Assignment of Note and Loan Documents” (“Collateral Assignment”).
 Pursuant to the Collateral Assignment, the holder thereof may be entitled upon
a default under the loan made to Principal to realize upon and exercise the
Collateral Assignment and succeed to the interest of Principal in the Loan
Documents and this Agreement and shall thereafter be substituted in place of
Principal as lead under this Agreement.  Participant acknowledges and consents
to the foregoing.




10.5

Additional Participations.  At its option, from time to time Principal shall be
entitled to: (a) grant one or more additional participations in the obligation
of the Obligor under the Loan Documents upon similar terms to this Agreement or
otherwise, and (b) at any time, without the consent of the Participant, to pay
to Participant all principal interest and fees owing to Participant in respect
of its Participating Interest, thereby terminating this Agreement.




10.6

Participant Delinquency.  If Participant is not timely in making any payment due
to Principal, such delinquent payment shall bear interest at the default rate
specified in the Loan Documents.




10.7

Attorneys’ Fees.  Neither of the parties hereto shall be otherwise responsible
for the payment of the attorneys’ fees incurred by the other party in connection
with the negotiation and execution of this Agreement.  Participant and its
attorneys shall not be entitled to share in any expenses or attorneys’ fees
previously paid by the Borrower with respect to the Loan.




10.8

Brokerage Commissions and Finder’s Fees.  Principal represents to Participant
and Participant represents to Principal that there is no broker, finder, or
intermediary of any kind with whom such party has dealt in, connection with this
transaction.  Principal agrees to indemnify and hold harmless Participant and
Participant agrees to indemnify and hold harmless Principal against and from all
claims, demands, causes of action, judgments, and liabilities which may be
asserted or recovered for fees, commissions, or other compensation claimed to be
due to any party with whom the indemnifying party may have dealt in connection
with this transaction, including, without limitation, costs and reasonable
attorney’s fees incident thereto.








12




--------------------------------------------------------------------------------

 




10.9

Notices.  Any notice required or permitted to be given hereunder shall be in
writing, and shall be either personally delivered to the party to whom it is to
be sent, or shall be sent by (a) U.S. certified or registered mail, return
receipt requested, postage prepaid, (b) a nationally recognized overnight
courier, or (c) hand delivery, to the respective addresses of the parties set
forth below or to such place as any party herein may by notice given as provided
herein designate for receipt of notices hereunder.  Any such notice shall be
deemed given and effective upon receipt thereof by the party to whom it is to be
sent.




To Participant:

Pro-Dex, Inc.

2361 McGaw Ave.

Irvine, CA 92614

Attention:  Richard Van Kirk




To Principal:

FS Special Opportunities I, L.P.

3033 Excelsior Blvd., Suite 560

Minneapolis, MN 55416

Attention: Ray Cabillot




10.10

Severability of Provisions.  In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
provision(s) shall be limited to the extent necessary to render the same valid,
or shall be excised from this Agreement, as circumstances require, and this
Agreement shall be construed as if said provision(s) had been incorporated
herein as so limited, or as if said provisions had not been included herein, as
the case may be.




10.11

Amendments.  No provision of this Agreement may be waived, changed or modified,
or the termination or discharge thereof agreed to or acknowledged, orally, but
only by an agreement in writing, signed by the party against whom the
enforcement of any such waiver, change, modification, termination or discharge
is sought.




10.12

Successors and Assigns.  Except as otherwise provided herein, all of the terms
of this Agreement shall be binding upon and shall inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto.




10.13

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
but one and the same Agreement.




10.14

Section Headings.  The headings on the several sections hereof are included only
for convenience of reference and are not intended to govern or aid in the
construction of any provisions of the several sections hereof.




10.15

No Third Party Beneficiary.  This Agreement is made for the sole benefit of
Principal and Participant and their respective permitted successors and assigns,
and no other person or persons shall have any rights or remedies under or by
reason of this Agreement.




10.16

Governing Law.  This Agreement has been negotiated, executed and delivered in,
and the terms and provisions hereof shall be governed by and construed in
accordance with the internal laws of, the State of Minnesota.








13




--------------------------------------------------------------------------------

 




10.17

Time of Essence.  Time is hereby declared to be of the essence of this Agreement
and of every part hereof.




10.18

Complete Agreement.  This Agreement contains the complete agreement between the
parties and supersedes any prior understanding, agreements or representations by
or between the parties, written or oral, which may be related to the subject
matter hereof in any way.




10.19

Termination.  This Agreement shall terminate when Participant has been paid the
Amount of Participation plus:  (a) all accrued and unpaid interest due thereon
and (b) all unreimbursed costs and expenses advanced by Participant pursuant to
Section 6.4 hereof.




[Signature Page Follows]











14




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.




PRINCIPAL:

FS SPECIAL OPPORTUNITIES I, L.P.

 

 

 

 

By: Farnam Street Capital, Inc.

 

Its:  Managing Partner

 

 

 

 

By:

 /s/ Peter Haeg

 

Name:

 Peter Haeg

 

Its:

 GP

 

 

 

 

 

 

PARTICIPANT:

PRO-DEX, Inc.

 

a Colorado corporation

 

 

 

 

 

 

 

By:

 /s/ Rick Van Kirk

 

Name:

 Rick Van Kirk

 

Its:

 CEO




















--------------------------------------------------------------------------------

 







EXHIBIT A







LOAN DOCUMENTS TO BE DELIVERED TO PARTICIPANT:




1.  $2.3MM Promissory Note

2.  Loan Agreement (attached hereto)

3.  Security Agreement

4.  Guaranties (Carmichael and Arend)

5.  Pledge Agreements (Carmichael, Arend and T.A. LLC)

6.  Consent and Waiver to Pledge

7.  Assignment of Membership Interest In-Blank (Carmichael, Arend and T.A. LLC)

8.  LLC Resolutions

9.  UCC-1 Financing Statements (Borrower, Carmichael and Arend)

10.Warrants

11. Acquisition Documents

12. Loan Closing Statement











16




--------------------------------------------------------------------------------

 




EXHIBIT B

PARTICIPATION CERTIFICATE




September 20, 2017




FS Special Opportunities I, L.P., a Minnesota limited partnership (“Principal”),
hereby acknowledges receipt from PRO-DEX, INC., a Colorado corporation
(“Participant”) the sum of One Million One Hundred Fifty Thousand and 00/100
Dollars ($1,150,000.00), and hereby certifies that there has been allocated to
the Participant a  (50.00%) undivided Participating Interest in that certain
loan (“Loan”) in the amount of Two Million Three Hundred Thousand and 00/100
Dollars ($2,300,000.00) made by the Principal to 414 New York LLC, a New York
limited liability company (“Borrower”).




This is to certify that as of this date Participant has an aggregate
participation in the following described loan held by the Principal, pursuant to
the provisions of that certain participation agreement entered into between
Principal and Participant and dated September 20, 2017 (the “Participation
Agreement”):




BORROWER:

414 New York LLC

 

217 Arundel Street

 

St. Paul, MN 55102

 

 

 

 

AMOUNT OF LOAN

$2,300,000.00

 

 

 

 

DATE OF LOAN:

September 20, 2017

 

 

 

 

PARTICIPATING

 

 

 

INTEREST:

50.00%

 

 

 

 

Current Participation Certificate Balance:

 

$

 

 

Repayment since last Participation Certificate:

-

$

0.00

 

Adjusted Participation Certificate Balance:

 

$

 

 

New Qualified Advance Request:

+

$

1,150,000.00

 

New Adjusted Participation Certificate Balance:

 

$

1,150,000.00

 




This Participation Certificate is issued pursuant to, and the Participating
Interest evidenced hereby is subject to, the terms of the Participation
Agreement.




THE INTERESTS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE LAWS OF ANY STATE, AND MAY NOT
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO REGISTRATION OR
AN APPROPRIATE EXEMPTION THEREFROM UNDER GOVERNING SECURITIES LAWS. TRANSFER OF
THE INTERESTS REPRESENTED BY THIS CERTIFICATE ARE FURTHER RESTRICTED BY AND
SUBJECT TO THE PROVISIONS OF THE AFORESAID PARTICIPATION AGREEMENT AND MAY ONLY
BE TRANSFERRED IN ACCORDANCE WITH SUCH AGREEMENT.


























--------------------------------------------------------------------------------

 







PRINCIPAL:

FS SPECIAL OPPORTUNITIES I, L.P.

 

 

 

 

By: Farnam Street Capital, Inc.

 

Its:  Managing Partner

 

 

 

 

By:

 /s/ Peter Haeg

 

Name:

 Peter Haeg

 

Its:

 GP

 

 

 

 

 

 

PARTICIPANT:

PRO-DEX, Inc.

 

a Colorado corporation

 

 

 

 

 

 

 

By:

 /s/ Rick Van Kirk

 

Name:

 Rick Van Kirk

 

Its:

 CEO




















-2-




--------------------------------------------------------------------------------

 







LOAN AGREEMENT




THIS LOAN AGREEMENT (“Agreement”) is made as of September 20, 2017, by and
between 414 NEW YORK LLC, a New York limited liability company (“Borrower”),
whose address for notice is 217 Arundel Street, St. Paul, MN 55102 and FS
SPECIAL OPPORTUNITIES I, L.P., a Minnesota limited partnership (together with
its participants, successors and assigns, the “Lender”), with offices at 3033
Excelsior Boulevard, Suite 560, Minneapolis, MN 55416.  

Borrower wishes to borrow from Lender and Lender wishes to lend to Borrower
certain funds to acquire a leasehold interest in certain real estate operated as
a hotel located in the Borough of Manhattan, County, City and State of New York
and legally described on Exhibit A, attached hereto (the “Subject Property”) and
certain personal property related to the operation of such hotel pursuant to
this Agreement.  

In consideration of one dollar and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged by the parties, and in
consideration of the mutual covenants and obligations contained in this
Agreement, Lender and Borrower agree as follows:

1.

DEFINITIONS.  Capitalized terms in this agreement have the following meanings:

“Advances” means loans made by the Lender to the Borrower hereunder and all
loans evidenced by the Note.

“Affiliate” includes, with respect to any party, any Person which directly or
indirectly controls, is controlled by, or is under common control with such
party and, in addition, in the case of Borrower, each officer, director,
governor, manager, member, joint venturer or a partner of Borrower.

“Agreement” or “Loan Agreement” means this agreement as supplemented, revised
and modified from time to time.

“Acquisition Documents”  means, collectively, (a) that certain Agreement of
Purchase and Sale dated as of July 5, 2017 by and between the Borrower, as
buyer, and Original Tenant, as seller; (b) that certain Reinstatement and First
Amendment to Purchase and Sale Agreement dated as of September 20, 2017 by and
between Borrower and Original Tenant; (c) that certain Assignment and Assumption
of Lease and Reservation of Rights Agreement dated September 20, 2017, by and
between Borrower and Original Tenant; (d) that certain Landlord Consent to
Assignment dated September 20, 2017 by and among Borrower, Seller and Landlord;
and (e) that certain Lessor’s Estoppel Certificate dated September 20, 2017
executed by Landlord and Borrower.

“Collateral” means the Collateral, as defined in the Security Agreement and the
Pledge Agreements.

“Commercial Code” means the Uniform Commercial Code as enacted in the State of
Minnesota, as applicable, as amended from time to time.

“Default” means any event, which, with the giving of notice or passage of time,
or both, would constitute an Event of Default.

“Event of Default” has the meaning provided in Section 12 of the Agreement.











--------------------------------------------------------------------------------

 




“GAAP” means Generally Accepted Accounting Principles consistently applied and
maintained throughout the period indicated and consistent with the financial
statements previously delivered to Lender.  Whenever any accounting term is used
herein which is not otherwise defined, it shall be interpreted in accordance
with GAAP.

“Guarantors” means Mark L. Arend and Nicholas E. Carmichael and any other Person
hereafter guarantying the Obligations.

“Guaranty(ies)” means those certain Guaranty Agreements dated as of the date
hereof from the Guarantors and any other agreement whereby a Person guarantees
the payment or performance of any of the Obligations.

“Hazardous Substance” means any “hazardous substance,” “hazardous waste,”
“pollutant,” “contaminant” or other similar material as defined by any United
States federal, state, or local law or rule applicable to Borrower or any of the
Collateral.

“Independent Public Accountants” means any firm of independent certified public
accountants that is acceptable to the Lender.

“Landlord” means 414 WEST PND HOTEL SAI, LLC, a New York limited liability
company.

“Lease” means that certain Lease Agreement dated February 3, 2014 by and between
Landlord and and W. 46th St. Associates LLC, a New York limited liability
company (the “Original Tenant”) for real property commonly known as  West 46th
Street, New York, New York 10036, as amended by (i) that certain Amendment to
Lease dated March 14, 2014 and (ii) that certain Second Amendment to Lease dated
as of May 24, 2017, each between Landlord and Original Tenant and as assigned by
Original Tenant to Borrower pursuant to that certain Assignment and Assumption
of Lease and Reservation of Rights Agreement dated September 20, 2017 and
consented to by Landlord pursuant to that certain Landlord Consent to Assignment
dated September 20, 2017.

“Liabilities” of any Person means those items that, in accordance with GAAP,
would appear as Liabilities for borrowed money on a balance sheet, excluding
Subordinated Debt.

“Loan” means the $2,300,000.00 term facility from Lender to Borrower referred to
in Section 2.

“Loan Document(s)” means individually or collectively, as the case may be, this
Agreement, the Guaranties, the Note, the Security Agreement, the Pledge
Agreements, and any and all other documents executed, delivered or referred to
herein, as originally executed and as amended, revised, supplemented and
replaced from time to time.

“Maturity Date” means September 30, 2018.

“Note” means the $2,300,000.00 term note referred to in Section 2.

“Obligations” has the meaning set forth in the Security Agreement and all
obligations of the Borrower under this Agreement and the Loan Documents.

“Person” means any natural person, corporation, firm, partnership, association,
government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.





2




--------------------------------------------------------------------------------

 




“Plan” means each employee benefit Plan or other class of benefits covered by
Title IV of ERISA, in either case whether now in existence or hereafter
instituted, of Borrower.

“Pledge Agreements” means those certain Pledge Agreements executed by the
Guarantors and pledging their respective membership interests in the Borrower as
collateral to secure the Obligations and the obligations of the Guarantors under
the Guaranties.

 “Security Agreement” means that certain Security Agreement of even date
herewith executed by the Borrower, as debtor, in favor of the Lender, as secured
party, and any and all other Security Agreements heretofore or hereafter.

“Security Interest” means any lien, pledge, mortgage, encumbrance, charge or
security interest of any kind whatsoever (including, without limitation, the
lien or retained security title of a conditional vendor) whether arising under a
security instrument or as a matter of law, judicial process or otherwise or the
agreement by Borrower or any Guarantor to grant any lien, security interest or
pledge, mortgage or encumber any asset.

“Tax Distributions” means distributions made by Borrower in order to fund taxes
imposed on direct or indirect owners of Borrower solely attributable to the
income of the Borrower.

2.

REAL ESTATE TERM LOAN.

2.1

Nature and Amount of Commitment.  Subject to the terms and conditions of this
Agreement, the Lender agrees to make a single Advance (the “Loan”) not to exceed
$2,300,000.00.  

2.2

The Note.  The obligation of the Borrower to repay amounts outstanding under the
Loan shall be evidenced by a promissory note (the “Note”) of even date herewith
and made payable to the order of the Lender by the Borrower in the original
principal amount of Two Million Three Hundred Thousand and 00/100 Dollars
($2,300,000.00).  

2.3

Interest.  The outstanding principal indebtedness evidenced by the Note shall
bear interest (computed upon the actual number of days elapsed in a 360-day
year) at a fixed rate equal to twenty-two percent (22.0%) per annum.  Borrower
may reduce the interest rate by 1.0%  for each One Hundred Thousand Dollar
($100,000.00) reduction of principal made to a maximum reduction of two percent,
thereby reducing the interest rate applicable to the Obligations to a minimum
amount equal to twenty percent (20.0%) per annum.  

2.4

Principal and Interest Payments.  The Borrower shall make the following
principal and interest payments on the Loan:

(a)

Commencing on October 1, 2017 and on the first day of each month thereafter, the
Borrower shall pay all accrued and unpaid interest.

(b)

On the Maturity Date, the Borrower shall make a final payment of all outstanding
principal and any accrued and unpaid interest outstanding under the Note.

(c)

To the extent not repaid in full on the Maturity Date, commencing on October 1,
2018 and on the first day of each month thereafter, Borrower shall pay an
installment of principal equal to 1/84th of the principal balance outstanding
under the Note on the Maturity Date.  





3




--------------------------------------------------------------------------------

 




3.

PAYMENT/PREPAYMENT/APPLICATION/FEES.

3.1

Manner of Making Payments.  All payments of principal and interest made by the
Borrower in respect of the Obligations shall be made to the Lender at its
offices set forth above, or at such other location as the Lender may otherwise
direct.  All payments must be received by Lender in funds there current not
later than 2:00 p.m. Minneapolis time on the date such payment is due or as the
Lender may otherwise direct.  Any payments received after 2:00 p.m. Minneapolis
time (or after the time the Lender may otherwise direct) shall be deemed
received on the following Business Day.

3.2

Applications.  The Lender in its discretion may apply any payment received to
any Obligation of the Borrower that is due and payable.

3.3

Warrant.  In conjunction with the execution and delivery of this Agreement,
Borrower shall deliver to Lender (its participants and/or its designees) a
warrant equal to ten percent (10%) of the equity interests in the Borrower.  The
form of the warrant shall be acceptable to the Lender in its discretion. In the
event that the Loan is not repaid in full on or before the Maturity Date,
Borrower shall issue an additional 1% warrant to the Lender for each month after
the Maturity Date that a principal balance remains outstanding as of the first
day of such month.  To the extent this provision 4.3 conflicts with the terms of
any warrant(s) issued (and accepted by the Lender) pursuant hereto, the terms of
such warrant shall control.

3.4

Prepayment.  Borrower may prepay the Obligations in full at any time.  In the
event that (a) the Obligations are prepaid on or before December 31, 2017,
Borrower shall pay to Lender a prepayment fee equal to the original principal
balance of the Loan multiplied by 18%, less the actual amount of interest paid
by Borrower to Lender prior to the prepayment; or (b) the Obligations are
prepaid after December 31, 2017 but prior to the Maturity Date, Borrower shall
pay to Lender a prepayment fee equal to the original principal balance of the
Loan multiplied by 20%, less the actual amount of interest paid by Borrower to
Lender prior to the prepayment.  In either event, the amount calculated  under
(a) or (b) above shall be due and payable in five equal installments commencing
on the last day of the calendar quarter immediately following the prepayment by
Borrower (March 31, June 30, September 30, or December 31)  and on the last day
of each subsequent calendar quarter until paid in full.

4.

SECURITY AGREEMENT.  As security for the repayment of the Obligations, the
Borrower shall duly execute and deliver to the Lender a Security Agreement in a
form acceptable to the Lender, granting a first Security Interest to the Lender
in and to the Collateral (as defined therein).

5.

INTENTIONALLY OMITTED.

6.

GUARANTIES.  As further security for repayment of the Obligations, the
Guarantors shall duly execute and deliver to the Lender absolute and
unconditional Guaranties of the Obligations in a form acceptable to the Lender.




7.

CONDITIONS PRECEDENT.  Except as otherwise provided for herein, as a condition
precedent to Lender’s obligation to make any Advances, including, without
limitation, the initial Advance, Borrower shall execute and/or deliver the
following documents to Lender in form and substance satisfactory to Lender.








4




--------------------------------------------------------------------------------

 




7.1

The Note.

7.2

Guaranties and Pledge Agreements from each Guarantor.

7.3

Security Agreement.

7.4

A resolution of the Borrower authorizing the execution, delivery and performance
of the Loan Documents, certified as true and correct by an officer/manager of
Borrower, execution of this Loan Agreement and all documents referenced herein
and a copy of Borrower’s articles of organization, operating agreement and/or
member control agreement, as applicable (collectively, the “Organizational
Documents”).

7.5

An officer/partner/manager’s certificate for each entity that directly or
indirectly holds a membership interest in the Borrower, executed by such
entity’s authorized officer, general partner or manager as the case may be.

7.6

Searches for state and federal tax liens, bankruptcies and judgments against
Borrower and each Guarantor.

7.7

Separate UCC-1 Financing Statements covering the assets described in the
Security Agreement and the Pledge Agreements.

7.8

Searches for real estate taxes and levied and pending special assessments
against the Subject Property, by a title insurance company acceptable to Lender.

7.9

Certificates of Public Liability Insurance providing for coverage of fire and
extended coverage insurance and all other insurance as required under this
Agreement.  If Borrower fails to obtain such insurance or fails to pay the
premiums for such insurance when due, then Lender may pay said premiums, renew
such insurance policies or obtain a new insurance policy and charge the premiums
therefore as an advance of the Loan.

7.10

A closing statement approved by Lender and/or Lender’s counsel.

7.11

All filing fees, charges, expenses and taxes (including, but not limited to,
mortgage registry tax, if any) shall have been paid by Borrower

7.12

Neither Borrower nor Guarantors shall be in default under this Agreement or
under any of the Loan Documents or any other agreements between such parties and
the Lender.

7.13

In Lender’s reasonable opinion, there shall have been no material adverse change
in the financial condition of Borrower prior to any advance.

7.14

The warranties and representations made by Borrower in this Agreement and in the
Loan Documents are true and correct as if made on the date of such Advance.

7.15

Evidence satisfactory to Lender that the acquisition of the leased premises
shall occur concurrent with the initial Advance.

7.16

Such other documents or items as Lender may require.





5




--------------------------------------------------------------------------------

 




8.

BORROWER’S WARRANTIES, AND REPRESENTATIONS.  Borrower warrants and represents to
Lender as follows:




8.1

Organization, Qualification and Authorization. The Borrower is duly organized
and validly existing under the laws of the State of New York, and it (i) has
full and adequate corporate power to carry on its business as now conducted,
(ii) is duly licensed or qualified in all jurisdictions wherein the nature of
its activities requires such licensing or qualifying, and (iii) has full right
and authority to enter into and perform this Agreement.  The making and
performance of this Agreement and the execution and delivery of the Note and
other Loan Documents do not result in the breach of, or constitute a default
under, or result in the creation of any lien or encumbrance upon any property or
assets of Borrower pursuant to any indenture or loan or credit agreement or
other agreement or instrument to which Borrower is a party or by which Borrower
or its property may be bound or affected (other than the Loan Documents). This
Agreement, the Note and the Loan Documents are the legal, valid and binding
obligations of Borrower enforceable against Borrower in accordance with their
respective terms.

8.2

Financial Matters.  All financial statements, reports or other financial
information of any kind or description of Borrower, heretofore and hereafter
delivered to Lender are true and correct in all respects, have been prepared in
accordance with GAAP, and fairly present the representative financial condition
of the subject(s) thereof as of the respective dates thereof.  The Borrower has
disclosed to the Lender in writing any and all facts known to such Borrower or
which the Borrower believes might materially and adversely affect the business,
operations and condition, financial or otherwise, of the Borrower and the
Borrower's ability to perform its Obligations under the Loan Documents.

8.3

Property.  The Borrower has a valid and enforceable leasehold interest in the
Subject Property and no default exists under the Lease and has good title to all
furniture, fixtures and equipment and personal property, free and clear of all
Liens, necessary to operate a 22 room hotel.  The furniture fixtures and
equipment and inventory are adequate and sufficient for the use, occupancy,
operation and maintenance of the Subject Property as a 22-unit hotel at full
occupancy levels.

8.4

Litigation; Tax Returns; Approvals.  That there are no actions, suits or
proceedings pending or, to the knowledge of Borrower, threatened against or
affecting Borrower or the properties of Borrower before any court or
governmental department, commission, board, bureau, agency or instrumentality,
which, if determined adversely to Borrower, would have a material adverse effect
on the financial condition, properties or operations of Borrower or on the
ability of Borrower to perform this Agreement.  All United States federal, state
and local income tax returns for the Borrower required to be filed have been
filed on a timely basis, and all amounts required to be paid as shown by said
returns have been paid in full.  There are no pending or threatened objections
to or controversies in respect of the United States federal income tax returns
of the Borrower for any fiscal year.  No authorization, consent, license,
exemption or filing or registra­tion with any court or governmental department,
agency or instrumentality, is or will be necessary to the valid execution,
delivery or performance by the Borrower of the Loan Documents.

8.5

No Default.  As of the date of this Agreement, the Borrower is in full
compliance with all of the terms and conditions of this Agreement and no Default
or Event of Default is existing under this Agreement.





6




--------------------------------------------------------------------------------

 




8.6

ERISA.  To the extent applicable, the Borrower is in compliance in all material
respects with ERISA.

8.7

Liens.  The Lender's Security Interests hereunder are first priority Security
Interests in the Collateral.  There are no Security Interests, liens or
encumbrances on the Collateral except such as are permitted by Section 11.3 or
Security Interests in favor of the Lender.

8.8

Environmental Law.  The Borrower has not received any notice to the effect that
its operations are not in compliance with any of the requirements of applicable
federal, state and local environmental, health and safety statutes and
regulations or are the subject of any federal or state investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or Hazardous Substance into the environment.  Borrower does not,
nor shall Borrower knowingly allow anyone to store, manufacture, generate, or
dispose of hazardous wastes or substances upon the Subject Property except in
compliance with all applicable law.

8.9

Reaffirmation with Advances.  Each representation and warranty shall be deemed
to be restated and reaffirmed to the Lender on and as of the date of each
Advance under this Agreement, except that any reference to the financial
statements referred to in this Section shall be deemed to refer to the financial
statements then most recently delivered to the Lender pursuant to Section 9.1.

9.

AFFIRMATIVE COVENANTS.  The Borrower covenants and agrees that while any part of
the principal and interest evidenced by the Note remain unpaid, Borrower will:




9.1

Financial Information.  So long as the Loan remains unpaid, furnish Lender with
the following financial statements pertaining to Borrower and the Guarantors, as
applicable:

(a)

Quarterly Financial Statements of Borrower. As soon as available, and in any
event within thirty (30) days of each fiscal month-end, the unaudited/internal
balance sheet and statements of income and retained earnings of the Borrower as
at the end of and for such fiscal quarter and the year to date period
then-ended, prepared in reasonable detail and including comparative numbers for
the corresponding date and periods in the previous year, prepared in accordance
with generally accepted accounting principles consistently applied.

(b)

Annual Tax Returns of Borrower and Guarantors.  Within 30 days after they are
filed with the applicable governmental agencies, and in no event later than (i)
in the case of Borrower, 120 days after the end of its fiscal year, and (ii) in
the case of Guarantors, April 30, annually, copies of all income tax returns and
related schedules, including copies of K-1 statements, of the Borrower and the
Guarantors or filed requests for extensions.

(c)

Annual Financial Statements of Guarantors.  Annually, within 120 days after the
end of Borrower’s fiscal year, provide the Lender with signed financial
statements for all of the Guarantors, in form satisfactory to the Lender.

(d)

Other Information.  From time to time, at the Lender’s request, the Borrower
shall provide the Lender with any and all other material, reports, information,
or figures required by the Lender.





7




--------------------------------------------------------------------------------

 




9.2

Access to Records.  Permit the Lender and its representatives access to, and the
right to make copies of, the books, records, and properties of Borrower at all
reasonable times; and permit the Lender and its representative to discuss the
financial matters of the Borrower with the officers of Borrower and with the
Independent Public Accountant of the Borrower (and, by this provision, Borrower
authorizes its Independent Public Accountant to participate in such
discussions).

9.3

Payment of Taxes and Insurance.  Pay when due all taxes, assessments, and other
Liabilities against Borrower or its properties except those which are being
contested in good faith and for which an adequate reserves have been established
to the satisfaction of the Lender.  Borrower shall make all withholding payments
when due.  

9.4

Insurance.  Pay all insurance premiums with respect to the insurance required to
be maintained by Borrower under the terms of this Agreement or any of the Loan
Documents and as set forth on Schedule 10.4, attached hereto.  Ensure that
Lender is named “Additional Insured,” “Mortgagee” or “Lenders Loss Payee” on
each of the policies, as applicable.

9.5

Notification of Management Change.  Promptly notify the Lender in writing of any
substantial change in the present management of Borrower.

9.6

ERISA Plan Compliance.  Pay when due all amounts necessary to fund in accordance
with the terms of any Plan.

9.7

Compliance with Laws.  Comply in all material respects with all laws, acts,
rules, regulations and orders of any legislative, administrative or judicial
body or official applicable to its business operation or Collateral or any part
thereof; provided, however, that Borrower may contest any such law, act, rule,
regulation or order in good faith by appropriate proceedings so long as (i)
Borrower first notifies the Lender in writing of such contest, and (ii) such
contest does not, in the Lender’s sole discretion, adversely affect the Lender’s
right or priority in the Collateral or impair Borrower’s ability to pay the
Obligations when due.

9.8

Notification of Litigation.  Promptly notify the Lender in writing and keep the
Lender apprised of any litigation which (i) involves an amount in dispute in
excess of $25,000, (ii) relates to the matters which are the subject of this
Agreement, or (iii) if determined adversely to Borrower, would materially impair
the Borrower’s financial condition.

9.9

Furnishing Information.  Promptly provide the following information to Lender:

(a)

Such information concerning the affairs and properties relating to the
ownership, use, occupancy, operation and maintenance of the Subject Property as
a hotel as the Lender may request from time to time;

(b)

Any condition or event which constitutes (or which upon the giving of notice or
lapse of time or both would constitute) a Default or Event of Default in regard
to any term, condition, warranty, representation or provision of this Agreement
or any of the other Loan Documents.

(c)

Any written notices, correspondence or requirements with respect to the
operation of the Subject Property as a hotel, whether from the Landlord or
otherwise;





8




--------------------------------------------------------------------------------

 




(d)

Any material adverse financial change with respect to the Borrower, or otherwise
in connection with the operation of the Subject Property as a hotel.

9.10

Deposit Accounts.  Maintain its primary operating accounts with a bank, and
subject to a control agreement (if so requested by the Lender), acceptable to
Lender.

10.

NEGATIVE COVENANTS.  The Borrower agrees that it will not, without prior written
consent of the Lender:




10.1

Capital Expenditures.  Expend or contract to expend more than $25,000.00 during
any fiscal year for fixed assets, including furniture, fixtures and equipment,
whether by way of purchase, capital lease or otherwise, and whether payable
currently or in the future.

10.2

Distributions.  Purchase or redeem any of Borrower’s membership interests or
declare or pay any dividends or distributions, or make any payments on
indebtedness of the Borrower to any of its members; provided however, so long as
no default or Event of Default exists under this Agreement or would result from
such payment, Borrower may make Tax Distributions to its members.

10.3

Negative Pledges.  Create or permit to exist any Security Interest on any real
or personal property asset, including the Collateral and the Subject Property,
now owned or hereafter acquired except:  (i) those created in the Lender’s favor
and held by the Lender; (ii) liens of current taxes not delinquent or taxes
which are being contested in good faith for which a full cash reserve has been
established at the Lender; or (iii) purchase money security interests in fixed
assets created in accordance with this Agreement.

10.4

Reorganization.  Effect any material recapitalization; or be a party to any
merger or consolidation; or, except in the normal course of business, sell,
transfer, convey or lease all or any substantial part of its property; or change
the state of its organization.

10.5

New Business.  Enter into or invest in, or purchase any new business.

10.6

Conditional Obligations.  Become a guarantor or surety or pledge its credit or
its Collateral on any undertaking of another, except to Borrower’s customers in
the ordinary course of business.

10.7

Other Defaults.  Permit any default to occur under the terms of any note, loan
agreement, lease, mortgage, contract for deed, security agreement, or other
contractual obligation binding upon Borrower which would, with the giving of
notice or passage of time, permit the acceleration or otherwise result in the
maturity of Liabilities involving more than $150,000.

10.8

Fiscal Years.  Change its fiscal year.

10.9

ERISA Violations.  Violate any provision of ERISA or of any Plan.

10.10

Inconsistent Agreements.  Enter into any agreement containing any provision that
would be violated or breached by Borrower by the performance by Borrower of its
Obligations under any Loan Document.





9




--------------------------------------------------------------------------------

 




10.11

Assignment.  Assign this Agreement, or any interest herein, or all or any part
of any advance to be made hereunder except with Lender’s prior written consent.

10.12

Conveyances.  Except for leases executed in the ordinary course of business,
lease, sell, assign, mortgage, encumber or convey (whether by contract for deed
or otherwise), or otherwise transfer, (i) all or any part of the interest of
Borrower in all or any part of the Subject Property, or (ii) any ownership
interests in Borrower without obtaining, in each instance, the prior written
approval of Lender which approval can be withheld for any reason.  

10.13

FF&E.  Permit any of the furniture, fixtures and equipment, inventory and other
personal property to be removed from the hotel unless the removed item is
consumed or sold in the usual and customary course of business, removed
temporarily for maintenance and repair, or if removed permanently, replaced by
an article of equivalent suitability and not materially less valuable, owned by
the Borrower.

10.14

Salaries. At any time the Obligations are outstanding pay salaries to members of
the Borrower; provided, however, the Borrower may pay annual salaries to the
following members in the following amounts (gross pay):  Mark Arend and Nick
Carmichael annual gross salaries of $60,000 each so long as no default or Event
of Default exists and is continuing.

11.

INDEMNIFICATION.  Borrower hereby agrees to indemnify and hold Lender harmless
from and against any and all claims, liabilities, losses, damages, costs and
expenses of whatever kind or nature, including, without limitation, reasonable
attorneys’ fees, arising out of, incidental to or in connection with the loans
contemplated hereby, whether or not due to any act or omission, including
negligence of Borrower, its agents, employees or servants.  Borrower’s liability
hereunder shall not be limited to the extent of insurance carried by or provided
by Borrower or subject to any exclusion from coverage in any insurance policy.
 Borrower’s obligations under this paragraph shall survive the payment of the
Note and any Obligations and any foreclosure of the Collateral.  Borrower
further hereby agrees to indemnify and hold Lender harmless from and against any
and all claims, liabilities, losses, damages, costs and expenses of whatever
kind or nature, including, without limitation, reasonable attorneys’ fees,
arising out of, incidental to or in connection with any liens, mortgages, deeds
of trust or other encumbrances concerning the Collateral.  Borrower’s
obligations under this paragraph shall survive the payment of the Note, the
foreclosure of the Collateral and any sale of the Collateral.




12.

DEFAULT.  The occurrence of any of the following events shall constitute an
“Event of Default” under this Agreement:




12.1

If Borrower shall fail to pay principal or interest payable under the Note when
due.

12.2

If Borrower, or any Guarantor, shall fail to keep, enforce, perform and maintain
in full force and effect any provision of this Agreement or any of the Loan
Documents, provided if such failure is for other than the nonpayment of money
when due, then such failure shall continue for a period of thirty (30) days
after the occurrence thereof.

12.3

If any representation or warranty is made by Borrower herein, or in any
certificate or document furnished pursuant hereto, or submitted with or in
support of the application to Lender for the Loan, proves untrue or is
misleading in any material respect on the date as of which the facts set forth
therein are stated or certified.





10




--------------------------------------------------------------------------------

 




12.4

Borrower or any Guarantor becomes insolvent or unable to pay its or his debts as
they mature or either makes an assignment for the benefit of creditors or any
proceedings are initiated by or against Borrower or Guarantor, alleging that
Borrower or Guarantor is insolvent or unable to pay its or her debts as they
mature or a petition is filed by or against Borrower or Guarantor under any of
the provisions of the United States Bankruptcy Code.

12.5

Borrower or any Guarantor fails to perform any of the terms or conditions to be
kept or performed by it or hereunder any other contract or agreement with
Lender, now existing or hereafter arising.

12.6

Any membership interest in Borrower is hereafter transferred, conveyed,
encumbered, assigned or otherwise disposed of, whether such transfer or
encumbrance is voluntary or involuntary, without Lender's prior written consent.

12.7

A final determination in any action or proceeding adversely affecting
 Borrower’s interest in the Lease or the Subject Property.

12.8

Commencement of an action to acquire any part of the Subject Property by eminent
domain unless the same is dismissed within 60 days thereof.

12.9

Filing of any mechanics' lien against the Subject Property that is not paid in
full and satisfied or released of record within 60 days after the date of said
filing.

12.10

If the improvements are materially damaged or destroyed by fire or other
casualty and the loss is not adequately covered by equity funds of Borrower or
insurance proceeds actually collected or in the process of collection.

12.11

Execution or attachment shall have been levied against the Subject Property or
any part thereof and shall continue without stay and in effect for a period of
more than 20 consecutive days.

12.12

Borrower fails to perform any terms or conditions to be kept or performed by it
under any mortgage, deed of trust or other encumbrance concerning the Subject
Property.  

12.13

Any default exists under the Lease.

12.14

A default or an event of default shall occur in the payment or performance of
any other indebtedness of the Borrower or any Guarantor to the Lender or under
any mortgage, deed of trust or other collateral pledge for such indebtedness.

13.

REMEDIES.  In the event of a default as defined in Section 13 hereof, Lender, at
its option, in addition to any other remedies to which it might by law be
entitled, shall have the right to do one or more of the following:




13.1

Terminate Lender’s obligations under this Agreement without notice to Borrower.

13.2

Declare immediately due and payable the entire unpaid balance of this Agreement,
the Note and the Loan Documents, together with accrued interest thereon, and the
same shall thereupon be immediately due and payable without demand or notice of
any kind, all of which are expressly waived by Borrower.





11




--------------------------------------------------------------------------------

 




13.3

Foreclose the Lender’s interest in the Collateral and exercise any other rights
and remedies thereunder.

13.4

Perform in its discretion, but without obligation to do so, any covenants or
agreements of Borrower contained herein, in the Note, in the Loan Documents, or
in any other document executed in connection with the Loan.  The amounts so
expended by Lender, together with interest thereon from the date of advancement
at the rate provided in the Note, shall be payable by Borrower upon demand and
the payment thereof shall be considered an Advance under the Note and secured by
the Deed of Trust.

13.5

Commence an action to enforce specifically Borrower’s performance of its
obligations under the Loan Documents.

13.6

Exercise any and all other rights and remedies available at law or in equity.

The rights and remedies provided Lender herein or otherwise afforded at law or
in equity are distinct and cumulative and any forbearance by Lender in
exercising any right or remedy shall not be a waiver of or preclude the exercise
of any other right or remedy.  Upon the occurrence of an Event of Default,
Borrower agrees to pay all expenses and costs of collection incurred by Lender
under this Agreement, including, without limitation, reasonable attorneys’ fees,
whether or not in connection with a judicial proceeding and whether or not in
connection with an original or appellate proceeding.

Except as Lender may hereafter or otherwise agree in writing, no waiver by
Lender of any breach by or default of Borrower, in any of its obligations,
agreements or covenants under this Agreement shall be deemed to be a waiver of
any subsequent breach of the same, or any other obligation, agreement or
covenant, nor shall any forbearance by Lender to seek a remedy for such breach
be deemed a waiver of its rights and remedies with respect to such breach, nor
shall Lender be deemed to have waived any of its rights and remedies unless it
be in writing and executed with the same formality as this Agreement.  

14.

MISCELLANEOUS.

14.1

Notices.  All notices provided for herein shall be in writing and shall be
deemed to have been given when delivered personally or when deposited in the
United States mail, registered or certified mail, postage prepaid, and addressed
to the locations set forth on page 1 hereof, or addressed to any such party at
such other address as such party shall hereafter furnish by such notice to the
other parties.  

14.2

Time of the Essence.  Time is expressly declared to be of the essence in the
performance of this Agreement.  

14.3

Successors and Assigns.  This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto, their respective heirs, successors and
assigns in interest.

14.4

No Third Party Beneficiary.  This Agreement is made for the sole benefit of
Lender and Borrower, their successors and assigns, and no other person shall
have any rights or remedies under this Agreement nor shall Lender, whether or
not it elects to employ any or all of the rights or remedies available to it
upon the occurrence of an Event of Default, have any obligation or liability of
any kind to any third party by reason of this Agreement or any of Lender's
actions or omissions pursuant thereto.  





12




--------------------------------------------------------------------------------

 




14.5

Assignment.  The rights of Borrower under this Agreement cannot be assigned or
otherwise transferred in whole or in part without Lender's prior written
consent, except as otherwise provided herein.  

14.6

Entire Agreement.  The entire agreement of the parties hereto has been set forth
herein and in the Loan Documents and there are no agreements, representations or
warranties between the parties except as set forth herein and in the Loan
Documents.  Borrower agrees that Lender, its agents and employees, shall not be
liable for any representations, warranties or agreements not contained in this
Agreement and that if any such representations, agreements or warranties have
been made, they are wholly unauthorized and not binding upon Lender.  Borrower
expressly waives any claim for damages or for rescission because of any
representations, agreements or warranties made by Lender, its agents or
employees, other than as contained in this Agreement.  All prior agreements or
contracts, written or oral, concerning the subject matter of this Agreement are
hereby canceled and superseded.  Borrower expressly waives any claim for damages
or for rescission because of any representations, agreements or warranties made
by Lender, its agents or employees, other than as contained in this Agreement.
 All prior agreements or contracts, written or oral, concerning the subject
matter of this Agreement are hereby canceled and superseded.

14.7

 Severability.  The provisions of this Agreement shall be severable and the
invalidity or unenforceability of any one or more of the provisions of this
Agreement shall not effect the validity and enforceability of the other
provisions, and this Agreement and all the terms, provisions and conditions
hereof shall, in all other respects, continue to be effective and to be complied
with to the full extent permitted by law.

14.8

Amendments.  No change, addition or modification of this Agreement shall be
valid or binding unless it is in writing and signed by the party to be charged.
 No waiver of any provision of this Agreement shall be valid unless it is in
writing and signed by the party against whom the waiver is sought to be
enforced.  No valid waiver of any provision of this Agreement shall be deemed a
waiver of any other provision of this Agreement.

14.9

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be an original and all of which shall constitute but a single
instrument.

14.10

Governing Law; Jurisdiction; Venue.  This Agreement shall be construed according
to the laws of the State of Minnesota.  Borrower hereby consents to the personal
jurisdiction of the state and federal courts located in the State of Minnesota
in connection with any controversy related in any way to this Agreement, the
Note, any other Loan Documents or any security or guaranty for the Note.   The
Borrower hereby waives any argument that venue in such forums is not convenient.

14.11

Broker’s Fees.  Any brokerage commission or finder’s fee payable in connection
with the Loan or this Agreement shall be payable by Borrower and not by Lender.

14.12

Participations. Borrower acknowledges that Lender may, and shall have the right
to, sell participation interests in the Loan.

14.13

Usury.  If the interest provided for by the Note and this Agreement shall become
in conflict with the applicable statutory interest rate limitations now or
hereafter in effect, Borrower shall pay only such interest as would legally be
permitted; provided, however, that if the defense of usury is unavailable to
Borrower, Borrower shall pay interest as provided for in this Agreement





13




--------------------------------------------------------------------------------

 




and/or the Note.  If for any reason interest in excess of the amount as limited
in the foregoing sentence shall have been paid under this Agreement and/or the
Note, whether by reason of acceleration or otherwise, then any such excess
interest shall constitute and be treated as a payment of principal thereunder
and shall operate to reduce such principal by the amount of such excess, or if
more than the then principal indebtedness, such excess shall be refunded.

14.14

Conflict.  In the event of an express conflict between the terms contained
herein or in any other loan document, the parties hereto agree that the terms of
this Agreement shall control.

14.15

Jury Trial Waiver.  THE BORROWER ACKNOWLEDGES THAT THE RIGHT TO TRIAL BY JURY IS
A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED AND THAT THE TIME AND EXPENSE
REQUIRED FOR TRIAL BY A JURY MAY EXCEED THE TIME AND EXPENSE REQUIRED FOR TRIAL
WITHOUT A JURY.  THE BORROWER, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY
TO CONSULT) WITH COUNSEL OF BORROWER’S CHOICE, KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF LENDER AND BORROWER, WAIVES ANY RIGHT TO TRIAL BY JURY
IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN
ANY WAY RELATED TO, THIS AGREEMENT, THE NOTE, ANY RELATED AGREEMENTS OR
OBLIGATIONS THEREUNDER.  THE BORROWER HAS READ ALL OF THIS AGREEMENT AND
UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT.  THE BORROWER ALSO AGREES
THAT COMPLIANCE BY THE LENDER WITH THE EXPRESS PROVISIONS OF THIS AGREEMENT
SHALL CONSTITUTE GOOD FAITH AND SHALL BE CONSIDERED REASONABLE FOR ALL PURPOSES.




[Signature Page Follows]





14




--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

BORROWER:

414 NEW YORK LLC

 

 

 

 

 

 

 

By:

 /s/ Mark L. Arend

 

Name:

 Mark L. Arend

 

Its:

 Manager

 

 

 

 

 

 

LENDER:

FS SPECIAL OPPORTUNITIES I, L.P.

 

 

 

 

 

 

 

By:

 /s/ Peter Haeg

 

Name:

 Peter Haeg

 

Its:

 General Partner














Signature Page to Loan Agreement







--------------------------------------------------------------------------------

 




Schedule 10.4




Insurance Coverage




Broker:

IGM Brokerage Corporation

2844 Westchester Avenue

Bronx NY 10461




General Liability:

Company:  

Arch Specialty Insurance Company

General Aggregate:

$2,000,000

Each Occurrence:

$1,000,000

Prod/Comp Ops:

$2,000,000

Personal Adv Injury:

$1,000,000

Damage to Rented Prem:

$100,000

Medical Expense:

$10,000

Deductible:

$0

Premium:

$10,007.38 (without terrorism)

Property:  

Insurance Company:

Seneca

Cause of Loss

Valuation

Deductible

Building Limit:

$3,000,000

Special

RC

$5,000*

Business Property

$200,000

Special

RC

 

Business Income with Extra Expense:

$400,000

Special

ALS

 

Equipment Breakdown:

$3,600,000

 

 

 

*$10,000 deductible per occurrence for all ensuing or resulting loss from water
damage caused by or resulting from a Covered Cause of loss

$25,000 deductible Flood per Occurrence

$25,000 deductible Earthquake or Volcanic Eruption

Premium:  $7,613 (without terrorism)  Terrorism is an additional $1,500











--------------------------------------------------------------------------------

 




Umbrella:

Company:  Allied World National

Limit:  $10,000,000

Premium:  $2,250




Employment Practices Liability:

Company:  USLI

Limit:  $1,000,000

Deductible:  $5,000

Premium:  $1,631




Cyber Liability:

Company:  Lloyds

Limit:  $1,000,000

Deductible:  $2,500

Premium:  $1,756.55




Workers Compensation:

Company:  Travelers

Premium:  $9,162

Based on $131,249 Hotel Employees and $191,036 for clerical office




Disability:

Company:  Standard Security

Premium:  $367.20















